Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 05/22/2019, in which claims 
1-20 are considered below.
                                                    Allowable Subject Matter
Claims 1-20 are allowable in light of the prior art of record.

   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach the overall combination as claimed “A drop box comprising: two cabinets each including an accommodating space and a bottom cabinet door below the accommodating space; and a locking member arranged at a bottom end of the two cabinets and configured to be in: a first operation status, in which the locking member contacts the bottom cabinet door of each of the two cabinets, such that the accommodating space of each of the two cabinets is a closed status; a second operation status, in which the locking member contacts the bottom cabinet door of one of the two cabinets and is separated from the bottom cabinet door of another one of the two cabinets, such that the accommodating space of the other one of the two cabinets is in an open status; and a third operation status, in which the locking member is separated from the bottom cabinet door of each of the two cabinets, such that the accommodating space of each of the two cabinets is in the open status.”, the previous cited limitations of claim 1 in conjunction . Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.


/MEDHAT BADAWI/Primary Examiner, Art Unit 3642